Title: Dumas to the American Commissioners, 21 July 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, July 21, 1778, in French: I have just received, translated and delivered a German letter to the Grand Facteur. The States General have adjourned and the Prince is leaving for Los in Overyssel. No new instructions were given Count Welderen concerning the British capture of two Dutch ships carrying tobacco for Messrs. Hope who are on good terms with the British ministry. I am sending an article on the subject to the Courier du Bas-Rhin. The Grand Facteur has confirmed the capture of a British frigate by the French fleet.>
